DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches: (1) an ink jet printing ink composition comprising: a colorant that is at least one selected from the group consisting of Acid Yellow 184, Acid Yellow 250 and Acid Yellow 73; an organic solvent; and water, wherein the organic solvent has a solubility parameter value greater than or equal to 11 and less than or equal to 13.5; and a viscosity, at 20°C, greater than or equal to 10 mPa·s and less than or equal to 180 mPa·s; (2) an ink jet printing ink set comprising two or more inks, wherein at least one of the two or more inks includes a colorant that is at least one selected from the group consisting of Acid Yellow 184, Acid Yellow 250 and Acid Yellow 73; an organic solvent; and water, wherein the organic solvent has a solubility parameter value greater than or equal to 11 and less than or equal to 13.5; and a viscosity, at 20°C, greater than or equal to 10 mPa·s and less than or equal to 180 mPa·s; and (3) a printing method comprising applying the above ink jet printing ink to a fabric using an ink jet recording system.  The closest prior art of record is US 2005/0172856, issued to Hasemann and US 2019/0292393, issued to Murai.  Hasemann teaches an ink jet printing ink composition comprising a dye mixture and an aqueous medium including a mixture of water and an organic solvent, wherein the dye mixture includes a dye of formula (1) and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734